BOYD, District Judge
(dissenting). I concur in the opinion of the court as to the law ip regard to the question of jurisdiction raised, and also the amendment to plaintiff’s pleading; but I am not in harmony -with the conclusion that the judgment of the court below should be affirmed. Without going into the case and considering ail of the exceptions, of which there are many, I think there are certain of them taken to the admission and exclusion of testimony in the trial in which there is error. The plaintiff below introduced a witness by the name of Tapley, to whom this question was propounded:
“Q. You have stated that you arc familiar with the works at Widnes and the works at Saltville. Which is the bettor?”
The defendant’s counsel objected to this question. The objection was overruled, and the witness permitted to answer; his answer being as follows: '
“A. The Saltville plant was the better.”
The defendant’s counsel also objected to the answer, and the objection was overruled, and there was an exception.
There is no pleading or issue in the case which involves a comparison between the rvorks at Widnes, which is in England, and the works at Saltville. The contention of the defendant was that the plaintiff had failed and neglected to erect and equip the Saltville plant properly, and the issues raised are substantially as to whether the plaintiff discharged his duty to the defendant in this respect as contemplated by the contract. Consequently it became necessary to inquire whether or not the plaintiff had been negligent and careless in the erection of the Saltville plant and the selection and purchase of machinery and appliances for its operation. There is no stipulation in the contract that the plant at Widnes was to be the model after which the Saltville plant was to be constructed. Therefore testimony as to what the Widnes plant was could not be pertinent. If a witness partial to the Widnes plant could be permitted to testify that it was á good plant and that the Saltville plant was better, then another witness would be competent *254to testify that the Widnes plant was bad and the Saltville plant worse. The issue would thus be transferred from the question of faithful discharge of the plaintiff’s duties under the contract to an investigation of the relative merits of the two plants. Further, it may be that the Widnes plant was a good one, that it-was well adapted to the purposes for which it was erected in the locality in which it was situated, and yet its construction and equipment might have been entirely unsuited to the conditions surrounding the plant at Saltville. The injection of such testimony was calculated to mislead the minds of the jury from the true issue, and to cause them to consider the character of the two plants, rather than the question whether the plaintiff had erected such a plant at Saltville as his contract required. I think, therefore, that the admission of this testimony was error.
The next exception which I will consider is one relating to the exclusion of testimony offered by the defendant. In order to fully understand the purposes of the testimony, I deem it necessary to recite certain of the facts, and among them the following I take from the testimony of the plaintiff himself:
“I was general manager in the construction of the Saltville plant, and everybody else was under me. X brought out several'Skilled people to help me. After execution of the contract, which, was August 15, 1S93, I returned to Saltville and remained there for two years, working, erecting the plant, or almost two years, when I returned to England with my family, in July,. I think, 1S95, and returned again, as far as I remember, in September of the same year. As stated, returned to Saltville in September. 1895, having started' a portion of the plant on the 4th of July, 1895. I remained at Saltville until late in December; X think about the 18th of December. On returning and receiving my.account from R. T. Wilson & Oo., with whom I banked, I found that they had reduced my salary from £3,000 to £1,500, dating from the day I left Saltville, in December, 1895. I remained then in England for some time; had correspondence with Mr. Arnold, and letters with relation to the business; looked after the ordering of some machinery for them, which Mr. Arnold instructed me to order. I did not return until' in April, 1890 I left England late in April,- arriving .at Saltville early in May, 1896. When I arrived in New York, I found that another manager had been appointed. Mr. Arnold informed me so, and the men were to take all instructions from him. The new manager was Mr. J. V. Johnson. . Finding that another manager had been appointed, and knowing from Mr. Arnold that the men would take their instructions from him, I simply wrote to Mr. Arnold that I would give him all the instructions I could. At this time Mr. Arnold was president of the company.” ⅝
And the plaintiff also introduced the following letter, dated at Salt-ville, Va., May 7, 1896, addressed to Mr. Arnold and signed by the plaintiff;
“I duly arrived here, and found the works doing well. They are running three units, and turning out nearly the full quantity. If the brine and water supply were up to requirements, there would be no trouble. Will you kindly tell me if I may expect the company to pay my expenses for this trip, as I wish to make all arrangements. Of course, I am giving no orders here, but am leaving a list of all matters which require attention with Mr. Johnson.”
It is is a further fact that shortly after the date of this letter the plaintiff left the United States and did not return again during the existence of the contract. The plaintiff, Mathieson, was introduced as a witness in his own behalf, and upon cross-examination the counsel for defendant propounded the two following questions:
*255(1) “Q. I will ask yo-u If the reason you did not return to the United States [meaning from June 1, 1896, to February 1, 1901, the end of the period covered. by the contract sued on] was because Mr. Johnson was appointed general superintendent?”
(2) “Q. If Mr. Johnson had not been appointed general superintendent, would you have returned to the works at Saltville during the period of your contract?”
Both of these questions were ruled out by the trial court, to which the defendant excepted. The selection of Johnson shows that in the opinion of the authorities of the company it was necessary to have some one present at the plant to superintend and manage its operations. The plaintiff was not there, as he admits, and in fact he admits that he was absent for the whole of the time for which he seeks compensation and for which he recovered a judgment, principal and interest, aggregating upwards of $40,000. He was in England, and a few letters written by him constituted, so far as is shown by the record, all that he did, for which he recovered this large sum of money. It is set forth in the contract that, after two or three years of the time had elapsed, it was agreed that for the remainder of the time the plaintiff was not required to spend any more time in this country than he might elect to spend; but there is a qualification immediately following, viz.:
“The object and purpose, however, being that he shall give such attention to the business as may be necessary in order to promote its best interests.”
Even if this requirement had not been expressly stated, under the circumstances the law would construe the contract to include it. It is an undisputed fact that the plaintiff had contracted to discharge the duties of general superintendent of this company for eight years. Such portion of the first three years as might be necessary was to be devoted to the construction and equipment of the plant, and the remainder of the time he was to give such attention to the business as might be necessary in order to promote its best interests. In the trial of the case the defendant was resisting the right of the plaintiff to recover' primarily on the ground that he had failed to comply with the contract, that he had not served the best interests of the company, that he had remained away from the business of the company from some time in 1896 to the expiration of the contract, that he had left the plant and its operation without a superintendent to manage and direct its affairs, and that when the defendant, in this condition, had been compelled to select Johnson as superintendent, the plaintiff became displeased and gave himself no further concern about the company’s business. In view of this, it was undoubtedly competent for the defendant to show that the plaintiff had remained away and neglected the interests of the business because of Johnson’s appointment. It might well be argued, upon the testimony of the plaintiff himself, in which he said, upon his visit to Saltville in 1896, that, “finding another manager had been appointed and knowing from Mr. Arnold that the men would take their instructions from him, I simply wrote Mr. Arnold,” etc., and, further, in the letter of May 7, 1896, in which he says, “Of course, I am giving no orders here, but am leaving a list of all matters which require attention with Mr. Johnson,” that the theory of the defendant was true — that because of the appointment of Johnson the *256plaintiff had made up his mind to take no further interest in the affairs of the company,
I note in the record the grounds upon which the trial court excluded the first of these two questions, which are as follows:
• “The second- paragraph of the contract, while calling for such attention from Mr. Mathieson as the business may require, does not require him to come to America after the expiration of the first period, but gives him the option in that respect. Consequently, as he was not required by the contract to be in America at all from 1896 to 1901, any effort now to contradict the witness as to his reasons for not joining here would be an effort to contradict on an immaterial point.”
And in excluding the second of these two questions and the answer thereto, the court made this statement:
“The contract is probably rightly to be construed as meaning that, if some exigency occurred which made the presence of Mr. Mathieson in America essential to the proper ’ conduct of the plant, his presence here would be required in order to comply with his contract; but the court is of the further opinion that notice of such exigency should have been conveyed to Mr. Mathie-son before’ his presence in America during such period could have been required. No avowal having been made that such notice was given to Mr. Math-ieson, the court is of the opinion that he need not answer the question.”
I am unable to concur in this construction of the contract. The agreement was to pay plaintiff £1,500 ($6,000 in our money) per an-num for'the remainder of the period covered by the contract, after the two or three years set apart in the first paragraph for the erection, etc., of the plant, had elapsed. The obligation of plaintiff to the company, however, did not cease when the specific work provided for in the paragraph named had been completed. He was employed as general superintendent for the term of eight years, and he was bound by the contract to discharge faithfully and fully the duties attaching to that employment, whatever such duties may have been. It is true, as before stated, that it was agreed that he “shall not be required to spend any more time in America than he may elect to spend,” and the trial judge construed this to mean that the plaintiff was not required to come to America at all after the expiration of the first period, but that the contract gave him the option in that respect. In my opinion it devolved upon the plaintiff to elect to spend enough of his time here to subserve properly the purposes of his employment and promote the best interests of the defendant. Under the terms of the first paragraph of the contract, during the two or three years for the construction, etc., of the plant, it is provided that plaintiff “is to have such vacation during this period as he can avail of without detriment or hindrance to the proper management of the business of the said company.” The latter clause of paragraph 2 is substantially the same in effect; for, whilst the clause confides it to plaintiff to spend only such time in America as he may elect, yet in the exercise of this election he must “give such attention to the business as may be necessary in order to promote its best interests.” It was incumbent upon him to keep himself informed as to the condition of the establishment of which he was the general superintendent. How else could he consult its best interests? If his presence at tire works was necessary, it was his duty to know it; not that of the defendant to advise him. I have the right to *257assume that in making this contract tiie defendant relied upon the skill and capacity of the man employed to superintend the work, and had confidence in his judgment and discretion. I do not understand that under the terms of the contract it was the right of the plaintiff to absent himself altogether'from the plant, but that, whilst it was left to him to spend such time here as he might elect, this privilege' was to be exercised with due regard to the interests of the company. I think, therefore, that it was competent for the defendant to show, if it could, by its own witnesses or by cross-examination of the witnesses for the plaintiff, that plaintiff had failed to give the attention to the business of defendant required of him by the contract — to show, if possible, that because he was piqued on account of the appointment of Johnson he ceased to fulfill his obligation as general superintendent. I am therefore 'of the opinion that the ruling of the court excluding the questions under consideration was error, that the questions were competent and material, and that defendant was entitled to have severally thereto the answer of the witness.
There are a number of other exceptions, some of them taken during the trial to the admission and exclusion of testimony, and others based upon the charge of the court to the jury. I do not deem it necessary, however, to consider them, or any of them. It appears to me, from reading the record of the course of the trial, that many of the rulings made by the learned judge presiding were the result of his construction of the contract sued upon, in which construction, as I have before stated, in my opinion, there was error.